            Case 3:19-cv-01290-VAB Document 1 Filed 08/20/19 Page 1 of 5



                            U.S. DISTRICT COURT
                         DISTRICT OF CONNECTICUT
_________________________________________
LISA SHERMAN,                             :
            Plaintiff,                    :      CIVIL ACTION No.
                                          :
v.                                        :
                                          :
LIGHT RIGGING COMPANY, LLC,               :
ROBERT BRADWAY                            :
            Defendants.                   :
_________________________________________ :      AUGUST 20, 2019

                                           COMPLAINT

I.       INTRODUCTION

      1. Plaintiff, Lisa Sherman, brings this action against Defendant Light Rigging Company,

         LLC, and its owner and manager, Defendant Robert Bradway, for their illegal failure to

         pay her overtime compensation in violation of the Fair Labor Standards Act, 29 U.S.C. §

         201 et seq. (“FLSA”), and the Connecticut Minimum Wage Act, Conn. Gen. Stat. § 31-

         58 et seq. (“CMWA”).

II.      PARTIES

      2. Plaintiff, Lisa Sherman, is an individual currently residing in Connecticut. Plaintiff was

         formerly employed by Defendants and, at all relevant times, Plaintiff was an employee

         for purposes of the FLSA and the CMWA.

      3. Defendant, Light Rigging Company, LLC, is a limited liability company organized under

         the laws of the State of Connecticut. It has offices at 80 East Main Street, Middletown,

         Connecticut 06457. Defendant is engaged in interstate commerce and employs people in

         the State of Connecticut. Defendant is an employer for purposes of the FLSA and the

         CMWA.
             Case 3:19-cv-01290-VAB Document 1 Filed 08/20/19 Page 2 of 5



       4. Defendant, Robert Bradway, is the owner and manager of Light Rigging Company, LLC.

          Defendant Bradway was Plaintiff’s employer within the meaning of the FLSA and the

          CMWA, because he has the ultimate authority for the payment of Plaintiff’s wages and

          was the specific cause of the wage violation - - the failure to properly pay Plaintiff the

          wages to which she is entitled. Defendant Bradway is also the owner of Defendant Light

          Rigging Company, LLC and the person who acts directly as, or on behalf of, or in the

          interest of Defendant Light Rigging Company, LLC in relation to its employees

III.      JURISDICTION

       5. This Court possesses subject matter jurisdiction over this action because Plaintiff’s

          claims present a federal question under 28 U.S.C. § 1331. Supplemental jurisdiction over

          Plaintiff’s state law claims is appropriate under 28 U.S.C. § 1367.

IV.       BACKGROUND

       6. Plaintiff was employed by Defendants from 2018 until May 2, 2019.

       7. Defendant Bradway hired and supervised Plaintiff.

       8. Plaintiff worked for Defendants full-time as an office manager, to help fix the flow of the

          office, manage expenses, and to assist Defendant Bradway in preparing his taxes.

       9. Defendants paid Plaintiff a salary, but Defendants did not pay Plaintiff any overtime in

          addition to that salary when Plaintiff worked more than forty hours per week.

       10. During Plaintiff’s employment with Defendants, Plaintiff worked more than 40 hours per

          week in numerous workweeks.

       11. At a minimum, Plaintiff regularly worked five days per week from 8:00 a.m. until at least

          5:00 p.m. or 5:30 p.m.




                                                    2
        Case 3:19-cv-01290-VAB Document 1 Filed 08/20/19 Page 3 of 5



  12. In addition, Defendant Bradway would sometimes require Plaintiff to stay late with him

     in the office past 5:30 at night.

  13. Plaintiff also worked additional hours from home at night, and on weekends, performing

     various tasks for Defendant Bradway, and with Defendant Bradway’s knowledge.

  14. Plaintiff estimates that she worked an average of approximately 50 hours per week during

     her employment with Defendants.

  15. Plaintiff worked uncompensated overtime in 2018 and 2019.

  16. Defendants never paid Plaintiff any overtime compensation at one and a half times her

     regular rate of pay for any of the hours that she worked in excess of forty hours per week.

  17. Defendants’ failure to pay Plaintiff any overtime compensation for the hours that she

     worked in excess of forty hours per week violated federal and state overtime statutes, the

     FLSA and the CMWA.

COUNT ONE:           VIOLATION OF FAIR LABOR STANDARDS ACT

  18. Based on the foregoing, Defendants illegally failed to pay Plaintiff overtime

     compensation for the hours that she worked in excess of forty hours per week, in

     violation of the FLSA, 29 U.S.C. § 201 et seq.

  19. Defendants’ failure to pay Plaintiff overtime compensation for the hours that she worked

     in excess of forty hours per week was willful.

  20. Due to Defendants’ violations of the FLSA, Plaintiff is entitled to recover unpaid

     overtime compensation for the hours that she worked in excess of forty hours per week at

     one and one half times her regular rate of pay, liquidated damages, attorney’s fees, and

     costs.

COUNT TWO:           VIOLATION OF THE CONNECTICUT MINIMUM WAGE ACT



                                              3
          Case 3:19-cv-01290-VAB Document 1 Filed 08/20/19 Page 4 of 5



   21. Based on the foregoing, Defendants illegally failed to pay Plaintiff overtime

       compensation for the hours that she worked in excess of forty hours per week, in

       violation of the CMWA, Conn. Gen. Stat. § 31-58 et seq.

   22. Defendants’ conduct in this regard was unreasonable, arbitrary and/or in bad faith.

   23. As a result of Defendants’ unlawful acts, Plaintiff has been deprived of earned wages.

   24. Due to Defendants’ violations of the CMWA, Plaintiff is entitled to recover unpaid

       overtime compensation for the hours that she worked in excess of forty hours per week at

       one and one half times her regular rate of pay, double damages, attorney’s fees, and costs.



DEMAND FOR RELIEF

       Plaintiff hereby demands Judgment against Defendants, a Trial by Jury, and other relief,

including, but not limited to the following:

                       1.     Payment of unpaid wages and overtime wages;

                       2.     Attorney’s fees and costs;

                       3.     Liquidated damages;

                       4.     Double damages;

                       5.     Interest;

                       6.     Other relief that in law or equity may pertain.

JURY DEMAND

       Plaintiff hereby demands a trial by jury.




                                                   4
Case 3:19-cv-01290-VAB Document 1 Filed 08/20/19 Page 5 of 5



                                 PLAINTIFF,
                                 LISA SHERMAN
                                 By: /s/Todd Steigman______
                                 Todd D. Steigman (ct26875)
                                 Madsen, Prestley & Parenteau, LLC
                                 402 Asylum Street
                                 Hartford, CT 06103
                                 Tel: (860) 246-2466;
                                 Fax: (860) 246-1794
                                 tsteigman@mppjustice.com




                             5
